                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                            May 18, 2021
                                                                         Nathan Ochsner, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

OLIVIA SLIGH,                    § CIVIL ACTION NO.
           Plaintiff,            § 4:20-cv-01417
                                 §
                                 §
       vs.                       § JUDGE CHARLES ESKRIDGE
                                 §
                                 §
CITY OF CONROE, et al,           §
          Defendants.            §

                     ORDER ON DISMISSAL
     The motion filed by Defendant Tyson Sutton to dismiss the
state-law tort claims asserted against him by Plaintiff Olivia Sligh
is granted. Dkt 28.
     Sligh at hearing abandoned the state-law tort claims that she
had previously asserted against the City, the County, and Montes.
Those were dismissed with prejudice. See Dkt 43. But she
maintained her assertion of such claims against Sutton. The
parties were directed to submit supplemental briefs on the
subject. They have done so. Dkts 46, 47.
     The Texas Tort Claims Act provides that when suing in tort,
a plaintiff must elect to sue either a governmental entity or an
employee of that entity. See Texas Civ Prac & Rem Code
§ 101.106; see also Sweetin v Texas City, 2020 WL 6130881, *1 (SD
Tex). Where a plaintiff brings a tort claim against a governmental
entity, her action “constitutes an irrevocable election by the
plaintiff and immediately and forever bars any suit or recovery by
the plaintiff against any individual employee of the governmental
unit regarding the same subject matter.” Tex Civ Prac & Rem
Code § 101.106(a). And “when a plaintiff fails to elect and sues
both the unit and an employee, the employee must be dismissed
from the action ‘immediately’ upon the unit’s motion.” Sweetin,
2020 WL 6130881 at *1, quoting Tex Civ Prac & Rem Code
§ 101.106(e).
     Sligh brought tort claims against the City of Conroe. See Dkt
23 at pp 48–49. In doing so, she irrevocably elected to pursue tort
claims against the City of Conroe. That those claims have since
been dismissed doesn’t change the result. “Once the election is
made,” it can’t be undone. Sweetin, 2020 WL 6130881 at *1–2
(plaintiff barred from pursuing false imprisonment claim asserted
against individual officer where also asserting that claim against
governmental unit).
     Sutton all along argued that he should be dismissed, pointing
to Tex Civ Prac & Rem Code § 101.106(f). See Dkt 28. The City
originally moved on alternate grounds provided by Tex Civ Prac
& Rem Code § 101.057. See Dkt 27 at 22–23. Neither of those
sections need be addressed. This is so because, at hearing and in
its supplemental filing, the City made clear that it was also moving
on the basis of Tex Civ Prac & Rem Code § 101.106(e). As such,
the state-law tort claims asserted against Sutton must also be
dismissed.
     The motion to dismiss filed by Defendant Tyson Sutton to
dismiss the state-law tort claims asserted against him by Plaintiff
Olivia Sligh is GRANTED. Dkt 28. Those claims are DISMISSED
WITH PREJUDICE.
     SO ORDERED.


    Signed on May 18, 2021, at Houston, Texas.



                              Hon. Charles Eskridge
                              United States District Judge




                                 2
